Citation Nr: 1521015	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  07-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran provided testimony at a January 2011 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2011, the Board remanded the matter for additional development.  In a March 2013 decision, the Board denied service connection for hypertension, to include as secondary to service-connected PTSD.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to an April 2014 Order, the Court remanded the matter for readjudication in accordance with a Joint Motion for Remand.  In October 2014, the Board remanded this appeal in accordance with the Court Order.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Board finds that the opinions of record addressing the Veteran's hypertension are incomplete for adjudication purposes.  Pursuant to the Board's October 2014 remand instructions, the Veteran's claims file was forwarded for development.  In November 2014, a VA examiner opined that high blood pressure was not associated with herbicides by references reviewed.  The Board finds that opinion does not address the relationship, if any, between the Veteran's hypertension and herbicide exposure.  The Board specifically noted in the October 2014 remand the National Academy of Sciences (NAS) finding of limited or suggestive evidence of association between herbicide exposure and hypertension.  That suggests that there is research suggesting a relationship between hypertension and herbicide exposure.   The Board must remand this matter to obtain an opinion and rationale that addresses the NAS finding in order to comply with the October 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

On remand, all available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained. 

2.  Forward the claims file to a VA medical doctor examiner with sufficient expertise to provide a supplemental opinion regarding the etiology of the hypertension, and who has not previously provided an opinion in this case.  The examiner must review the claims file and should note that review in the report.  The examiner should also be asked to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to presumed exposure to herbicides.  A full and complete rationale, which addresses the National Academy of Sciences (NAS) finding of "limited or suggestive evidence of an association" is required. 

3.  Then, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

